DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 67-99 are pending and have been examined in this Office action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 80 recites the limitation “the third deployed airborne position” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0073808 to Smith et al. in view of U.S. Patent Application Publication 2016/0244187 to Byers et al. and U.S. Patent Application Publication 2016/0364989 to Speasl et al.
As per claim 67, Smith discloses an airborne drone-based system for maintaining a plurality of broadcast-enabled devices and adaptively providing communication hub services to the broadcast-enabled devices (Smith; At least the abstract; the airborne drone is taught by Byers, as discussed below), comprising:
a delivery vehicle for maintaining the broadcast-enabled devices while transporting the broadcast-enabled devices, the delivery vehicle comprising: an interior storage area that maintains the broadcast-enabled devices (Smith; At least paragraph(s) 49)
Smith discloses a robot, which it would be obvious to have a storage area for (Smith; At least paragraph(s) 115), but does not explicitly disclose a drone storage area disposed within the delivery vehicle (Byers; At least paragraph(s) 46 and 47, and figure 3); and
an aerial communication drone paired to the delivery vehicle (Byers; At least paragraph(s) 20), the aerial communication drone further comprising:
a main housing (Byers; At least paragraph(s) 22),
an onboard controller disposed within the main housing (Byers; At least paragraph(s) 64),
a plurality of lifting engines coupled with respective lifting rotors, each of the lifting engines being fixed to a different portion of the main housing and responsive to flight control input generated by the onboard controller as part of maintaining a desired flight profile (Byers; At least paragraph(s) 19, 21, and 57 and figure 1),
However, the above features are taught by Byers (Byers; At least as cited above).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of simple substitution of one known element for another to obtain predictable results. Using an aerial drone in place of robot would provide additional flexibility to maneuver around obstacles.  It would be within the skill of one in the art to use one type of robot for another.  
a communication hub interface coupled to the onboard controller, the communication hub interface being operative to establish a plurality of wireless data communication paths to at least two of the broadcast-enabled devices within the delivery vehicle (Smith; At least paragraph(s) 55 and 57), and
Smith does not explicitly disclose the robot comprising a multi-transceiver and communicating by using the multi-transceiver for the communication paths to the at least two broadcast-enabled devices;
However, the above features are taught by Speasl (Speasl; At least paragraph(s) 63).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Speasl into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a multi-transceiver would allow the robot to be compatible with various types of networks, as discussed in at least paragraph(s) 63 of Speasl, thus allowing additional flexibility and reliability in communicating.  
wherein the onboard controller of the aerial communication drone is operative to:
change the desired flight profile to cause the lifting engines to move the aerial communication drone from a secure position within the drone storage area of the delivery vehicle to a first deployed airborne position within the interior storage area of the delivery vehicle (Smith; At least paragraph(s) 110; the robot, a drone as modified above, moves to areas within the delivery vehicle),
cause the communication hub interface to establish a first wireless data communication path to a first of the broadcast-enabled devices within the delivery vehicle (Smith; At least paragraph(s) 50, 55, 57, 62, 110, and 112),
cause the communication hub interface to establish a second wireless data communication path to a second of the broadcast-enabled devices within the delivery vehicle (Smith; At least paragraph(s) 50, 55, 57, 62, 110, and 112), and
cause the communication hub interface on the aerial communication drone to couple the first wireless data communication path and the second wireless data communication path for at least the first of the broadcast-enabled devices and the second of the broadcast-enabled devices (Smith; At least paragraph(s) 50, 55, 57, 62, 63, 110, and 112; the robot can couple the remote nodes and the monitor node similar to that shown in figure 3).
As per claim 68, Smith discloses wherein the delivery vehicle further comprises a central communication station operative to function as at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices (Smith; At least paragraph(s) 57).
As per claim 69, Smith discloses wherein at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices comprises a broadcast-enabled shipping container maintained within the delivery vehicle (Smith; At least paragraph(s) 61.  
As per claim 70, Smith discloses wherein the broadcast-enabled shipping container comprises a unit load device (ULD) container coupled with a radio transceiver.  (Smith; At least paragraph(s) 37, 49, and 61).  
As per claim 71, Smith discloses wherein at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices comprises a broadcast-enabled network device associated with an item being shipped within the delivery vehicle (Smith; At least paragraph(s) 49).  
As per claim 72, Smith discloses wherein at least one of the first of the broadcast-enabled devices and the second of the broadcast-enabled devices comprises a mobile personal communication device (Smith; At least paragraph(s) 57; the monitor node is any device comprising a computer and storage, which would include mobile personal communication devices).
As per claim 73, Smith discloses wherein the first of the broadcast-enabled devices and the second of the broadcast-enabled devices are geographically separated and incapable of direct communication with each other without the first wireless data communication path and the second wireless data communication path established by the aerial communication drone (Smith; At least paragraph(s) paragraph(s) 50, 55, 57, 62, 63, 110, and 112; the robot can couple the remote nodes and the monitor node if a direct path is not available similar to that shown in figure 3).
As per claims 74-77, the claims recite different hierarchical structures of a network, which is essentially just a naming scheme.  It would be within the skill of one in the art to determine a network structure or naming scheme setup as a design choice based on overall system setup and preference.  For example, one’s preference may be to call a delivery vehicle a first level and server a second level of the overall system, in which case the containers, robot, and monitor node would be at the same level.  Another’s preference may be to call the remote nodes a first level and the monitor node a second level.  
As per claim 78, Smith discloses wherein the first of the broadcast-enabled devices and the second of the broadcast-enabled devices are coupled by the aerial communication drone operating as a wireless access point for the first of the broadcast-enabled devices (Smith; At least paragraph(s) 50, 55, 57, 62, 63, 110, and 112).  
As per claim 79, Smith, in view of Byers as discussed above, discloses wherein the onboard controller is further operative to:
change the desired flight profile to cause the lifting engines to move the aerial communication drone from the first deployed airborne position within the interior of the delivery vehicle to a second deployed airborne position;
while at the second deployed airborne position, cause the communication hub interface to establish a third wireless data communication path to a third of the broadcast-enabled devices within the delivery vehicle; and
cause the communication hub interface to couple the first wireless data communication path and the third wireless data communication path for at least the first of the broadcast-enabled devices and the third of the broadcast-enabled devices (Smith; At least paragraph(s) 50, 55, 57, 62, 63, 110, and 112).    
As per claim 80, Smith, in view of Byers as discussed above, discloses wherein the onboard controller is further operative to:
change the desired flight profile to cause the lifting engines to move the aerial communication drone from the first deployed airborne position within the interior of the delivery vehicle to a second deployed airborne position;
while at the second deployed airborne position, cause the communication hub interface to establish a third wireless data communication path to a third of the broadcast-enabled devices within the delivery vehicle;
while at the third deployed airborne position, cause the communication hub interface to establish a fourth wireless data communication path to a fourth of the broadcast-enabled devices within the delivery vehicle; and
cause the communication hub interface to couple the third wireless data communication path and the fourth wireless data communication path for at least the third of the broadcast-enabled devices and the fourth of the broadcast-enabled devices (Smith; At least paragraph(s) 50, 55, 57, 62, 63, 110, and 112). 
As per claim 81, Smith discloses wherein the second deployed airborne position comprises one of a plurality of airborne positions on an airborne communication path flown by the aerial communication drone within the interior of the delivery vehicle (Smith; At least paragraph(s) 110).
As per claim 82, Smith discloses wherein the communication hub interface is further operative to collect data generated on the first of the broadcast-enabled devices and retransmit the collected data to the second of the broadcast-enabled devices (Smith; At least paragraph(s) 54, 55, 57, and 110).  
As per claim 83, Smith discloses wherein the data generated on the first of the broadcast-enabled devices comprises at least one of scan data generated by a scanner on the first of the broadcast-enabled devices, sensor data generated by one or more sensors on the first of the broadcast-enabled devices, and shared data generated in a memory on the first of the broadcast-enabled devices representing information provided to the first of the broadcast-enabled devices by a third of the broadcast-enabled devices (Smith; At least paragraph(s) 27, 37, and 122).
As per claim 84-87, Smith discloses that the delivery vehicle can be an aircraft, trailer capable of being moved by a truck, train car capable of being moved on a railway system, or a marine vessel (Smith; At least paragraph(s) 49).   
As per claim 88, Smith does not explicitly disclose wherein the delivery vehicle is in motion as (a) the aerial communication drone moves from the secured position to the first deployed airborne position and (b) the communication hub interface on the aerial communication drone establishes first wireless data communication path and the second wireless data communication path.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art that the nodes could communicate at any time.  Using the robot during shipment would provide additional security and assurance that the shipping containers are not tampered with as discussed in Smith.  Further, the system and component would not be changed based on the timing.  
As per claim 89, Smith discloses a server for configuring and instructing the various nodes, but does not explicitly disclose further comprising: a base controller for the aerial communication drone, the base controller being fixed to the delivery vehicle and operative to provide a flight command to the onboard controller on the aerial communication drone (Byers; At least paragraph(s) 64 and 73); and a tether linking the base controller and the aerial communication drone (Byers; At least paragraph(s) 65).
However, the above features are taught by Byers (Byers; At least as cited above).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a base controller would require less power, processing capability, etc. on the drone, which would allow a smaller, lighter, less expensive drone.  Using a tether would provide more power, faster connection, and better security against tampering.  
As per claim 90, Smith does not explicitly disclose wherein the tether provides an electrical conduit for at least one of data and power related to the aerial communication drone. However, the above features are taught by Byers (Byers; At least paragraph(s) 65).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a tether would provide faster communication and more power, which would reduce the weight due to batteries.  
As per claim 91, Smith does not explicitly disclose wherein the base controller provides the flight command to the aerial communication drone as data over the tether.  However, the above features are taught by Byers (Byers; At least paragraph(s) 64, 65, and 94).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing commands over the tether would provide faster communications and could reduce the processing power required resulting in a smaller and light drone.  
As per claim 92, Smith discloses the robot inspecting each container (Smith; At least paragraph(s) 110), but does not explicitly disclose wherein the tether further provides a fiber optic conduit for movement of at least an image type of sensor-based inspection information from the aerial communication drone to the base controller.  However, the above features are taught by Byers (Byers; At least paragraph(s) 65 the wired link can be an optical data link).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a tether would provide faster communication rates for the inspection.  
As per claim 93, Smith does not explicitly disclose wherein the onboard controller of the aerial communication drone is further operative to generate landing control input for the lifting engines if the aerial communication drone detects that the tether is broken.  However, the above features are taught by Byers (Byers; At least paragraph(s) 59 and 65; the onboard controller controls landing and securing of the UAV and would do so if the wired link were broken).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Landing in the event of a broken tether would provide a safer system, especially if the robot is receiving commands and power via the tether.  
As per claim 94, Smith does not explicitly disclose wherein the aerial communication drone further comprises a control receiver coupled to the onboard controller, the control receiver having an input connected to the control tether, the control receiver being operative to receive the flight command from the base controller on the input and pass the received flight command to the onboard controller; and wherein the onboard controller is further operative to generate the flight control input for the lifting engines based upon the received flight command.  However, the above features are taught by Byers (Byers; At least paragraph(s) 64, 65, 94, 98, and 100).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using a base controller would require less power, processing capability, etc. on the drone, which would allow a smaller, lighter, less expensive drone.  
As per claim 95, Smith does not explicitly disclose wherein the aerial communication drone further comprises a restrictive tether connected to the aerial communication drone and to the delivery vehicle, the restrictive tether limiting movement of the aerial communication drone.  However, the above features are taught by Byers (Byers; At least paragraph(s) 65, any wired link is going to be restrictive).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing commands over the tether would provide faster communications and could reduce the processing power required resulting in a smaller and light drone.
As per claim 96, Smith, in view of Byers as discussed above, discloses wherein the onboard controller is further operative to generate the flight control input autonomously to enable the aerial communication drone to self-control aerial movements of the aerial communication drone from the secured position on the internal docking station to at least the first deployed airborne position (Smith; At least paragraph(s) 55 and 110).
As per claim 97, Smith discloses wherein the first wireless data communication path and the second wireless data communication path are established using a common communication protocol (Smith; At least paragraph(s) 55 and 57).    
As per claim 98, Smith discloses that the communication is a wireless connection, but does not explicitly disclose wherein the common communication protocol consists of one from the group comprising a cellular communication protocol, a Bluetooth communication protocol, a Wi-Fi communication protocol, and a Zigbee communication protocol.  However, the above features are taught by Byers (Byers; At least paragraph(s) 34).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Byers into the invention of Smith with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Any known wireless communication protocol would be known to one in the art and obvious to use.  
As per claim 99, Smith does not explicitly disclose wherein the first wireless data communication path uses a first wireless communication protocol and the second wireless data communication path uses a second wireless communication protocol different from the first wireless communication protocol.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have been able to use different communication protocols to provide additional flexibility.  The shipping containers and nodes could be provided by different shipping companies using different systems and communication protocols, therefore, allowing the robot to connect to different protocols would provide a more useful and better system.  
Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed 10/26/2022, with respect to objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The objections and 35 U.S.C. 112 rejections of 80, 92-94, and 96 have been withdrawn. 
Applicant’s arguments, see pages 12 and 13, filed 10/26/2022, with respect to the 35 U.S.C. 103 rejection of claim(s) 67-99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669